Citation Nr: 1746035	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the severance of service connection for chronic sinusitis and asthma, also claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness, on the basis of clear and unmistakable error was proper.

2.  Entitlement to service connection for muscle pain and muscle tension.

3.  Entitlement to service connection for gastroesophageal reflux disease claimed as gastrointestinal symptoms and gastritis.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for urticaria, allergic reaction claimed as a skin condition due to undiagnosed illness.

5.  Entitlement to service connection for urticaria, allergic reaction claimed as a skin condition due to undiagnosed illness.  

6.   Entitlement to an initial disability rating in excess of 30 percent disabling for chronic sinusitis also claimed as respiratory problems.  

7.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder prior to May 3, 2010, and an evaluation in excess of 70 percent beginning therefrom.  

8.  Entitlement to an initial compensable disability rating for asthma.  

9.  Entitlement to an initial disability rating in excess of 30 percent for headaches and cognitive impairment.  

10.  Entitlement to an effective date prior to May 3, 2010, for the award of service connection for chronic sinusitis also claimed as respiratory problems.

11.  Entitlement to an effective date prior to May 3, 2010, for the award of service connection for major depressive disorder recurrent mild to moderate by history also claimed as anxiety disorder; sleep disorder; panic disorder and PTSD.

12.  Entitlement to an effective date prior to May 3, 2010, for the award of service connection for headaches and cognitive impairment claimed as due to undiagnosed illness.  

13.  Entitlement to an effective date prior to May 3, 2010, for the award of service connection for asthma, also claimed as fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 1983, December 1990 to September 1991, and in January 2009.  She also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Also on appeal is an August 2011 rating decision, which severed service connection for chronic sinusitis and asthma, also claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness, effective November 1 2011.

During the course of the appeal, in a February 2013 rating decision, the RO increased the disability rating of major depressive disorder from 30 percent to 50 percent effective from May 3, 2010.  An April 2014 rating decision then granted a 70 percent rating for major depressive disorder, effective from March 12, 2013.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum she is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In an April 2014 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from March 12, 2013.  The Veteran did not file a formal NOD form disagreeing with the effective date of the TDIU award.  Thus, that issue is not on appeal.  In a November 2016 brief, the Veteran's representative pointed out the Veteran's assertion in her March 2013 VA Form 9 arguing that she was entitled to a TDIU retroactively due to clear and unmistakable error (CUE).  The Board notes that her March 2013 assertion was made prior to the award of TDIU in April 2014.  To the extent the representative's brief is arguing for an earlier effective date for the award of a TDIU on the basis of CUE, that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  

An additional military personnel record was received in July 2016, which was subsequent to the most recent supplemental statement of the case issued in September 2015.  This record is not pertinent to the claims on appeal.  See 38 C.F.R. § 20.1304(c).

The issues of (1) the propriety of the severance of service connection for chronic sinusitis and asthma, also claimed as respiratory problems (fatigue); (2) entitlement to service connection for urticaria, allergic reaction claimed as skin condition due to undiagnosed illness; (3) an increased rating for chronic sinusitis also claimed as respiratory problems; and (4) an increased rating for major depressive disorder are addressed herein below.  The remaining issues addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The grant of a separate, combined disability rating for chronic sinusitis and asthma, also claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness, was the result of clerical error. 

2.  Service connection for a skin condition was denies by the Board in a May 2002 decision.  The decision is final.

3.  The evidence submitted since the May 2002 Board decision denying service connection for a skin condition is relevant and probative to the issue at hand.   

4.  The Veteran's urticaria allergic skin reaction is due to service.  

5.  For the entire appeal period, the Veteran's chronic sinusitis was manifested by no more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

6.  Prior to March 12, 2013, the Veteran's major depressive disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity; since March 12, 2013, the disability has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The severance of service connection for chronic sinusitis and asthma, also claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness, was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The May 2002 Board decision, which denied service connection for a skin condition, is final.  38 U.S.C.A. § 7104 (West 2014).

3.  The evidence received since the May 2002 Board decision is new and material and the claim of service connection for a skin condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

4.  Service connection for a skin condition diagnosed as urticaria allergic skin reaction is granted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for the assignment of a disability rating in excess of 30 percent for chronic sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97 DC 6513 (2016). 

6.  The criteria for the assignment of a disability rating in excess of 50 percent for major depressive disorder prior to March 12, 2013, and in excess of 70 percent therefrom, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.129, 4.130 DC 9434 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Severance

In the August 2011 rating decision, the RO discontinued a 30 percent disability rating and severed service connection for a disability listed as "chronic sinusitis and asthma, claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness."  The RO explained that the original award of service connection for this disability was CUE.  The Veteran disputed this severance. 

Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).   Except as provided in paragraphs (d) and (e) of this section, where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of §3.500(b)(2) will apply.  Id.  

As relevant, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  

Here, review of the proceedings shows that this severance was proper as it was a clerical error.  

Specifically, a January 2011 rating decision granted service connection for chronic sinusitis and, separately, granted service connection for asthma.  Initial disability ratings for each disability were assigned at 30 percent and noncompensable, respectively.  According to the administrative code sheet accompanying this rating decision, an additional third rating was assigned for a disability listed as "chronic sinusitis and asthma, also claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness."  A 30 percent rating was given for this combined disability.  This third disability rating was not listed on the rating decision or notification letter sent to the Veteran.  

Thus, the Veteran was given two separate ratings for chronic sinusitis and asthma, plus a combined disability rating for the same two disabilities.  The assignment of the two separate disability ratings for each disability was proper because chronic sinusitis and asthma are two distinct disabilities with separate diagnostic codes and non-overlapping symptomatology.  The assignment of the third combined disability rating was clerical error as there was no basis for assigning the duplicate, combined rating.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 2-90 (1990); see also VBA Manual M21-1, III.v.1.I.2.c., Types of Duplicate Payments That May Not Be Treated as an Administrative Error.

On this basis, the severance of service connection was proper.  In doing so, the RO followed the proper due process steps to sever service connection.  The RO issued a proposed rating in June 2011.  The Veteran filed a notice of disagreement (NOD) in June 2011.  She requested the RO to obtain additional VA outpatient records, but did not submit any evidence or request a hearing.  The RO then issued the August 2011 rating decision, which severed service connection prospectively effective November 1, 2011.  While the RO did not get the VA outpatient treatment records identified by the Veteran in her June 2011 NOD, the Board finds that there is no prejudice to her.  The question here does not concern whether service connection is warranted for the disabilities.  Service connection has been established for the two disabilities and remains in effect.  The question is whether there was clerical error in assigning a combined rating for the disabilities when separate ratings were also in effect.  The VA medical records do not bear on this question.  Thus, any deficiency in VA's duty to assist in getting the VA medical records is nonprejudicial.  

In short, the assignment of a separate, combined disability rating for chronic sinusitis and asthma was clerical error.  As this was CUE, the severance of service connection was proper.  To reiterate, this decision does not concern the propriety of the separate disability ratings remaining in effect for chronic sinusitis and asthma.  

II.  Service Connection

The Veteran next contends that service connection is warranted for a skin condition, specifically urticaria.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

As a threshold matter in this case, there is a question as to whether a previous claim for this condition should be reopened.  An original claim was previously denied in April 1996.  The Veteran did  not appeal that determination.  A petition to reopen was denied in February 2000, which the Veteran appealed to the Board.  The Board denied the claim in May 2002 on the basis that the Veteran was not shown to have a chronic skin disorder.  The Veteran appealed the Board's decision to the Court, which granted a motion to dismiss in April 2003.  The Board decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. §§ 1100.

Since that time, the Veteran submitted an April 2010 statement from a private (non-VA) doctor, which relates the claimed skin condition to her service.  The Board finds that this evidence is "new" because it was not before the Board in May 2002.  The Board also finds that the new evidence is "material" because it relates to whether a chronic skin condition is related to service.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a skin condition.  See 38 C.F.R. § 3.156(a).  

The Board acknowledges that various service treatment records (STRs) and service personnel records (SPRs) were also received after the Board's May 2002 decision.  The claim may not be reconsidered under § 3.156(c) on the basis of these records, as they are either duplicative of STRs previously of record or are not relevant to the question of whether the Veteran has a chronic skin condition, which was the basis of the Board's May 2002 decision.  See Kisor v. Shulkin, 2016-1929, 2017 U.S. App. LEXIS 17259*, 2017 WL 3906894 (Fed. Cir.  Sept. 7, 2017).  

Nonetheless, the claim is reopened.  

Considering the evidence of the reopened claim, the Board finds that service connection is warranted.  

A current diagnosis is established.  During VA treatment in August 1999, a diagnosis of tinea versicolor and angionecrotic edema by history was made.  A VA Dermatology consultation that same day resulted in a diagnosis of eczematous dermatitis, rule out contact dermatitis.  Other diagnoses have been given, such as idiopathic guttate hypomelanosis (hypopigmented macules on legs) made on VA examination in October 1999, and a history suggestive of urticaria chronic with angioedema was made on evaluation in August 2000.  Thus, a current diagnosis is established.  

Next, there is no dispute that the Veteran was treated for skin complaints during service.  At a March 1991 Southwest Asia Demobilization examination, the Veteran endorsed a history of such symptoms.  She was also treated in June 1991 for symptoms that involved a swollen upper lip; a tentative diagnosis of insect bit, rule out Horner's Syndrome was made.  She was then seen the following month, July 1991, for a rash on the upper torso.  A diagnosis of angiokerotic edema was made.  Similarly, in September 1991, she was seen for complaints of a rash over her body with a history of an allergic reaction treated with medication in Saudi Arabia.  Although no rash was present at that time, a diagnosis of allergic reaction - history of neurodermatitis was made.  Accordingly, the STRs confirm symptoms during service.  

Finally, a nexus is established.  First, in connection with her current claim, the Veteran has credibly and competently described a history of the same recurrent rash since that time.  Second, a VA Skin examination in August 2000 resulted in an opinion that the Veteran's history was suggestive of lesions similar to the ones she had in service, although there were no lesions present at the time of the VA examination to confirm this.  Finally, a private doctor in April 2010, gave a similar opinion relating the Veteran's ongoing skin rash to her service.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  
III.  Increased Ratings

The Veteran is seeking increased disability ratings for her sinusitis and depression.  

Relevant to each of these issues, the Veteran's representative wrote in a March 2016 appellate brief that each of the service-connected disabilities "is worsened."  The Board finds that the representative is not arguing that the last VA examinations were too old or otherwise insufficient to evaluate the disabilities.  First, the representative went on to cite those VA examinations in support of a higher rating.  Second, the representative closed the brief by arguing that the "the appropriate remedy for this appeal is to grant . . . [an] increase for the issue[s] mention[ed] above."  Third, in a later brief issued in November 2016, the representative did not indicate that a remand for a new examination was needed.  Accordingly, a remand to arrange for new VA examinations is not warranted.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Generally applicable to each claim, ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


A.  Sinusitis

The Veteran is seeking a higher initial rating for chronic sinusitis.  The appeal period now before the Board begins in May 2010, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 30 percent rating throughout the entire appeal period.  

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 6513 of 38 C.F.R. § 4.97.  The applicable rating schedule is set forth as follows:

6513   Sinusitis, maxillary, chronic. 

General Rating Formula for Sinusitis (DC's 6510 through 6514): 

Following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries
50 
Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting
30 
One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting
10 
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.


VA policy for rating sinusitis is set forth in VBA Manual M21-1, III.iv.4.D.1.b.  Evaluating Sinusitis.  It provides that when applying the higher of two possible evaluations under 38 CFR 4.7, a history of radical surgery or repeated surgeries is not required if the criteria under the rating formula are otherwise met.  

Here, the Board finds that a rating in excess of 30 percent is not warranted as the Veteran has had headaches and pain and tenderness of the affected sinus, but no purulent discharge.

In April 2010, which was several days before service connection went into effect, the Veteran's private doctor wrote that the Veteran had constant nasal congestion, frontal pressure and headache.  On VA examination in March 2013, the VA examiner found continued nasal congestion, post nasal drip, and headaches.  This involved chronic sinusitis with headaches and pain and tenderness of affected sinus, but no purulent discharge.  A VA Headache examination conducted that same day showed that the headaches were sinus headaches.  A VA examination in August 2014 again showed chronic sinusitis with headaches and pain of the affected sinus, but no tenderness or purulent discharge.  It confirmed that the Veteran has not had sinus surgery.  The VA outpatient treatment records throughout this time are consistent with the VA examinations.  For instance, she complained in October 2013 and July 2014 of nasal stuffiness.  

Without evidence of purulent discharge, the next higher rating is not more nearly approximated.  Furthermore, to the extent the Veteran has had sinus headaches, she is separately service-connected for those symptoms.  The separate rating for headaches was based on a September 2010 VA Neurological examination, which indicated that the Veteran had headaches and a cognitive impairment.  All of the remaining evidence, including the March 2013 VA Headache examination and the August 2014 examination, indicates headaches due to sinusitis.  Thus, the Veteran's sinus headaches are already being separately compensated under DC 8100, 38 C.F.R. § 4.124a.  As they are already being separately compensated, the headaches may not form the basis for a higher rating for sinusitis.  Even if not separately compensated.  

In sum, the Board finds that the Veteran's disability picture and symptomatology of her chronic sinusitis, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a 50 percent rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor where possible, a higher rating is not assignable, and staged ratings are not for assignment.

B.  Major Depressive Disorder

The Veteran is also seeking a higher initial rating for major depressive disorder (MDD).  The appeal period now before the Board begins in May 2010, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned an initial 50 percent rating prior to March 12, 2013, and a staged 70 percent disability since that date.  

The Veteran's disability has been rated under Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130.  The schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  

Prior to March 12, 2010

Prior to March 12, 2010, a rating higher than 50 percent is not warranted as the evidence did not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  On VA examination in July 2010, the Veteran had symptoms inconsistent with higher than a 50 percent disability rating.  Her symptoms at that time involved, for example, depressed mood, insomnia, diminished ability to think and concentrate; excessive anxiety and worry about a variety of events and situations; feeling wound-up, tense, or restless; concentration problems; and irritability (without periods of violence).  

Similar symptoms continued thereafter.  For instance, at a November 2010 VA examination, she had intolerance to crowded places; aggressiveness and irritability (without episodes of violence); isolation from others 2 to 3 times a week; sad mood and crying bouts; lack of interest for significant/pleasurable activities; and sleep difficulties.  The examiner noted that the Veteran did not have the ability to maintain minimum personal hygiene because she did not have the motivation to take a bath daily, but was currently employed and had lost time from work only due to an unrelated physical disability.  The VA examiner summarized that the Veteran suffered from a chronic and recurrent major depression with anxiety symptoms that caused intermittent periods of inability to perform occupational tasks.

In April 2011, she had marked anxiety most of the time, plus was isolative.  On various occasions, he had hyperverbal speech, such as in April 2011 and May 2011.  In July 2011, she was described as still having phobic avoidance to public or crowded spaces.  More representative of her symptoms during this time is a November 2012 VA Psychology report showing depressed mood; excessive anxiety and worry about a variety of events and situations; feeling wound-up, tense, or restless; and easily becoming fatigued or worn-out.  

Overall, her symptoms prior to March 12, 2013, when viewed holistically, did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Since March 12, 2010

Since March 12, 2010, a total (100 percent) disability rating is not more nearly approximated.  

On VA examination in March 2013, a VA examiner marked the box indicating a total occupational and social impairment.  However, the examiner endorsed symptoms representative of a much lower disability level, such as depressed mood; anxiety; chronic sleep impairment; mild memory loss such as forgetting names directions or recent events; flattened affect; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner explained that the Veteran was considered totally disabled due to her major depressive disorder in addition to her other service connected medical conditions.  The Veteran felt that her acute anxiety in interpersonal situations and groups disabled her ability to obtain and maintain gainful employment in addition to feeling hopeless and helpless with all her mental and medical conditions as she felt incapable of being employed.

Although the March 2013 VA examiner concluded that the Veteran had a total occupational and social impairment, an overall reading of the opinion shows that this was due to a combination of her MDD and physical disabilities.  Thus, it is not persuasive evidence to warrant assignment of a 100 percent rating.  

In fact, more recently, in September 2014, a VA examiner found that the Veteran's disability again involved only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Although she endorsed symptoms such as hearing voices and seeing fleeting objects go by, she continued to live with her siblings.  Thus, it cannot be concluded that she had a total social impairment.  

Since the September 2014 VA examination, she reported in January 2015 that she had been feeling depressed at times since a cousin died, but she had moved and was still working on organizing the house.  In July 2015, she had no psychotic or cognitive symptoms.  

Collectively, this evidence is inconsistent with a total social and occupational impairment.  Thus, the next higher rating, 100 percent, is not for assignment.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher-level rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Aside from these symptoms, the outpatient treatment records also show that she experienced physical symptoms involving tics, dizziness, and fatigue associated with her MDD.  With regard to tics, an April 2011 outpatient record first shows that she experienced rapid movements and tics.  These tics appear repeatedly throughout both staged rating periods as late as September 2013.  She was never worked up for the tics, but her providers appear to be attributing them to her MDD based on the context of the notations.  She also intermittently complained of dizziness, such as in January 2013.  Earlier, in February 1999, her dizziness was diagnosed as vertigo rule out adjustment disorder.  Similarly, complaints of fatigue appear repeatedly through her VA outpatient records.  

These symptoms are not directly contemplated by the General Rating Formula for Mental Disorders.  However, the fatigue appears to be the functional impact of her MDD symptoms.  Thus, it has been considered in the context of her MDD symptoms.  Otherwise, the rating schedule directs that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d).  Here, the Veteran's more disabling aspect is her MDD symptoms.  The tics and dizziness, while impacting her to some degree, are not described as having a predominant impact on her functioning.  Thus, the disability rating under the General Rating Formula for Mental Disorders should remain in effect.  Moreover, because these symptoms are contemplated by the rating schedule, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  

Therefore, even after resolving all reasonable doubt in the Veteran's favor where possible, the appeal is denied.


ORDER

The severance of service connection for chronic sinusitis and asthma, also claimed as respiratory problems (fatigue) claimed as due to undiagnosed illness, being proper, the appeal is denied.  

The application to reopen the claim of service connection for a skin disorder is granted.

Service connection for a skin condition, diagnosed as urticaria allergic skin reaction, is granted, subject to the regulations governing monetary awards.  

A disability rating in excess of 30 percent for chronic sinusitis is denied.  

An initial disability rating in excess of 50 for major depressive disorder prior to May 3, 2010, and a rating in excess of 70 percent beginning therefrom is denied.






REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that further evidentiary development is warranted before a final decision may be reached.  

Service Connection

The issues of service connection for (1) muscle pain and muscle tension and (2) gastroesophageal reflux disease claimed as gastrointestinal symptoms and gastritis require a VA examination.  

The evidence reasonably raises three alternative theories of entitlement for these claims.  First, that the conditions were directly incurred during service.  Second, that the conditions presumptively result from environmental exposures in the Persian Gulf under 38 C.F.R. § 3.317.  Third, that the conditions are secondary to already service-connected disabilities.  This last theory is seen in an April 2010 letter from a private doctor, which indicates that the Veteran had muscle tension in the context of her service-connected psychiatric condition.  Also, an April 2009 VA Psychiatry record indicates that reflux was a side effect of her psychiatric medications.  

A VA examination has not been conducted to address these complex medical questions, but is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As it pertains to the gastrointestinal condition, there also appear to be outstanding private (non-VA) treatment records.  Specifically, a July 2013 VA primary care record states that the Veteran was having "[Right upper quadrant] discomfort and went to private GI [specialist] and told had EGD and found with Hiatal Hernia, reflux, gastritis and Bx taken but that result is pending."  Because those private records are relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on her behalf.  

Increased Rating

The claim for an increased rating for asthma must be remanded to obtain a new VA examination.  The last VA examination was conducted in March 2013.  The VA outpatient records prior to and since that VA examination generally indicate that the condition was "stable." However, in November 2011, she complained of asthma being "partially stable because she got wet during the rains."  Then, in July 2014, it was again identified as "partially stable."  These records call into question whether the March 2013 VA examination accurately captures the extent of her disability, including during flare-ups.  As such, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Relatedly, the March 2013 VA examination indicates that the Veteran visited her private pneumologist (Dr. Flores) for a July 2012 exacerbation.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on her behalf.  

Manlincons

The remaining four issues, concerning claims for earlier effective dates for chronic sinusitis , major depressive disorder, headaches and cognitive impairment, and asthma, must be remanded for issuance of an SOC.  The claims of service connection were granted in the January 2011 rating decision on appeal.  Effective dates were assigned therein.  The Veteran filed a notice of disagreement (NOD) in February 2011 specifically identifying her disagreement with the effective dates assigned.  

At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by a private GI specialist and a private pneumologist (Dr. Flores).  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo VA examinations to address the claimed (a) muscle pain and muscle tension and (b) gastroesophageal reflux disease claimed as gastrointestinal symptoms and gastritis.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If so, provide a current diagnosis for any and all disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claim file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of question (b), is any diagnosis proximately due to, the result of, or caused by any other medical condition(s), to include medication for that condition?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any disorder been aggravated (made worse or increased in severity) by any other medical condition(s), to include medication for that condition?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  

4.  Schedule the Veteran for a VA examination to assess the severity of the service-connected asthma.

To the extent possible, the examination should be scheduled during a flare-up of the condition.  If not scheduled during a flare-up of the condition, the examiner is asked to give an estimate, to the extent possible, of severity of the condition during a flare-up.  

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the service connection and increased claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and her representative should be afforded the appropriate time period to respond.  

6.  Issue the Veteran an SOC with respect to the claims for earlier effective dates for chronic sinusitis, major depressive disorder, headaches and cognitive impairment.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


